     Case 2:03-cr-00279 Document 118 Filed 06/25/20 Page 1 of 4 PageID #: 457



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                     CRIMINAL ACTION NO. 2:03-00279

JERRY LEE ADKINS



            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On June 23, 2020, the United States of America

appeared by Nowles Heinrich, Assistant United States Attorney,

and the defendant, Jerry Lee Adkins, appeared in person and by

his counsel, Roger L. Lambert, for a hearing on the petition

seeking revocation of supervised release submitted by United

States Probation Officer Mark Ruscello.            The defendant commenced

a six-year (6) term of supervised release in this action on

January 25, 2018, as more fully set forth in the Judgment

Including Sentence Under the Sentencing Reform Act entered by

the court on February 24, 2005.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:03-cr-00279 Document 118 Filed 06/25/20 Page 2 of 4 PageID #: 458



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) on January 5, 2020, the defendant committed the

state offenses of aggravated DUI, driving revoked DUI,

possession with intent to deliver marijuana, and obstruction of

justice; (2) the defendant used and possessed controlled

substances as evidenced by the fact that on November 9, 2018, he

submitted a positive urine sample for marijuana and admitted

that he consumed “hash brownies” on or about November 7, 2018;

(3) the defendant, contrary to the special condition of

prohibition respecting alcohol, used and possessed alcoholic

beverages in that on January 5, 2020, his blood alcohol level

was found to be 0.221, 0.17 on January 10, 2020, and 0.13 on

January 14, 2020; and (4) the defendant failed to participate in

individual substance abuse treatment twice monthly as directed

by the probation officer on January 30, 2018, in that he missed

individual substance abuse counseling sessions on February 1,

March 8, July 2, September 5, September 11, 2018, May 22,

October 14, 2019, both sessions in November 2019, and on

December 19, 2019, and January 13, 2020;         all as set forth in



                                     2
  Case 2:03-cr-00279 Document 118 Filed 06/25/20 Page 3 of 4 PageID #: 459



the petition on supervised release and by the court’s findings

on the record of the hearing.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS, to be followed by a term of five (5) years of

supervised release upon the same terms and standard conditions

as heretofore and the special condition that he participate in

and successfully complete a six to twelve month residential drug

treatment program such as Recovery “U,” as designated by the

probation officer, where the defendant shall follow the rules
                                     3
  Case 2:03-cr-00279 Document 118 Filed 06/25/20 Page 4 of 4 PageID #: 460



and regulations of the facility, and that he commence the

program by proceeding directly from his place of incarceration

to the residential program.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                   DATED:   June 25, 2020




                                     4
